                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


JANET GODINEZ, on behalf of
herself and as administrator of
the estate of her brother,
HERIBERTO GODINEZ, De-
ceased,

               Plaintiff,
                                            No. 16 CV 7344
                   v.
                                            District Judge Mary Rowland
THE CITY OF CHICAGO, ET AL.,

             Defendants.


                   MEMORANDUM OPINION AND ORDER

      Plaintiff Janet Godinez brings this excessive force and wrongful death action

on behalf of her brother, Heriberto Godinez, against Defendant the City of Chicago

("the City") and Defendant Officers. Before the Court is the City's motion to bar the

testimony of Plaintiff’s retained expert, Dr. Jan Leestma [Dkt. 275]. For the reasons

set forth below, the motion is DENIED.

                               LEGAL STANDARD

   Under Daubert v. Merrell Dow Pharms., 509 U.S. 579 (1993), the requirements of

Federal Rule of Evidence 702 must be met before an expert can testify. “In performing

its gatekeeper role under Rule 702 and Daubert, the district court must engage in a

three-step analysis before admitting expert testimony. It must determine whether

the witness is qualified; whether the expert’s methodology is scientifically reliable;
and whether the testimony will assist the trier of fact to understand the evidence or

to determine a fact in issue.” Gopalratnam v. Hewlett-Packard Co., 877 F.3d 771, 779

(7th Cir. 2017) (internal citations and quotations omitted). District courts have “sig-

nificant discretion under the flexible Daubert inquiry.” Lapsley v. Xtek, Inc., 689 F.3d

802, 818 (7th Cir. 2012). The burden is on the party seeking to admit the expert to

show by a preponderance of the evidence that the expert meets the requirements of

Rule 702 and Daubert. Gopalratnam, 877 F.3d at 782. 1

    As the Seventh Circuit has explained:

       (t)he purpose of the Daubert inquiry is to scrutinize proposed expert wit-
       ness testimony to determine if it has ‘the same level of intellectual rigor
       that characterizes the practice of an expert in the relevant field’ so as to
       be deemed reliable enough to present to a jury. Kumho Tire Co. v. Car-
       michael, 526 U.S. 137, 152, 119 S. Ct. 1167, 143 L. Ed. 2d 238 (1999). A
       Daubert inquiry is not designed to have the district judge take the place
       of the jury to decide ultimate issues of credibility and accuracy. If the
       proposed expert testimony meets the Daubert threshold of relevance and
       reliability, the accuracy of the actual evidence is to be tested before the
       jury. Lapsley, 689 F.3d at 805.

    Because “there are many different kinds of experts, and many different kinds of

expertise, . . . the gatekeeping inquiry must be ‘tied to the facts’ of a particular case.”

Kumho Tire Co., 526 U.S. at 150 (quoting Daubert, 509 U.S. at 591). Courts therefore

review each conclusion of the expert in relation to the expert’s education, skill, and

training, and ask “not whether an expert witness is qualified in general, but whether



1 Under Rule 702, “A witness who is qualified as an expert by knowledge, skill, experience,
training, or education may testify in the form of an opinion or otherwise if: (a) the expert's
scientific, technical, or other specialized knowledge will help the trier of fact to understand
the evidence or to determine a fact in issue; (b) the testimony is based on sufficient facts or
data; (c) the testimony is the product of reliable principles and methods; and (d) the expert
has reliably applied the principles and methods to the facts of the case.” Fed. R. Evid. 702.


Godinez v. City of Chicago, et al., No. 16 CV 7344                                                2
his qualifications provide a foundation for [him or her] to answer a specific question.”

Gayton v. McCoy, 593 F.3d 610, 617 (7th Cir. 2010) (internal citations and quotations

omitted). With regard to reliability, “the key to the gate is not the ultimate correct-

ness of the expert’s conclusions. Instead, it is the soundness and care with which the

expert arrived at her opinion.” C.W. v. Textron, Inc., 807 F.3d 827, 834 (7th Cir. 2015)

(internal citations and quotations omitted).

                                    DISCUSSION
A. Background

   Plaintiff retained forensic neuropathologist Jan Leestma, M.D., to offer a cause of

death opinion. (Dkt. 339 at 2). Dr. Leestma has practiced forensic neuropathology and

medicine for over 40 years. He has served as the Assistant Medical Examiner in neu-

ropathology at the Office of the Cook County Medical Examiner, the Director of Neu-

ropathology at Northwestern University Medical Center, Chief of Neuropathology at

Children’s Memorial Hospital, Executive Director of Research of the Chicago Insti-

tute of Neurosurgery and Neuroresearch. He has performed over 20,000 brain autop-

sies and 8,000 spinal cord dissections, has testified at over 100 trials and depositions,

and has authored or co-authored 116 books and articles on forensic medicine and

neuropathology. (See Dkt. 339-8 at 1–8; Dkt. 339-8 at 22–26, 190–91).

   After reviewing the medical examiner’s file, including radiology, x-rays, and toxi-

cology and neuropathology consults; the investigation file, including police officer and

witness statements; brain and spinal cord slides, Drs. Watkins’ and Denton’s reports;

a police dash cam video (“video”), and personally observing the brain and spinal cord

cutting and examination, Dr. Leestma offered the following opinions in this matter:


Godinez v. City of Chicago, et al., No. 16 CV 7344                                     3
      Opinion 1: Before his death, Mr. Godinez’s brain was deprived of blood
      flow and/or oxygen intermittently or all at once causing him to suffer
      hypoxia-ischemic brain injury.

      Opinion 2: Mr. Godinez suffered trauma to the neck that made his neck
      hypermobile and probably unstable which made him vulnerable to a spi-
      nal cord injury during transport.

      Opinion 3: Mr. Godinez suffered a spinal cord injury in the region of the
      C2-C4 vertebrae, which ultimately paralyzed him from the neck down
      and caused him to suffocate. (Dkt. 339-6 at 1–4).

      In his report, Dr. Leestma explains that it appears that two significant events

occurred in this case: “First, Mr. Godinez’s neck and cervical spine suffered trauma

and his already destabilized cervical spine was not immobilized. Second, Mr.

Godinez’s neck suffered further movement or trauma after the initial destabilization,

which injured his spinal cord.” (Dkt. 339-6 at 4). Dr. Leestma based these findings on

observations from histology slide #11 of edema and small hemorrhages in Mr.

Godinez’s spinal cord near the C2-C4 vertebrae, which indicated “the early stages of

a spinal cord injury causing phrenic nerve paralysis and loss of diaphragmatic func-

tion.” (Id.). He explained that such an injury “does not always include fractures that

can be viewed on an x-ray, or even damage to the neck ligaments that can be observed

during a visual examination;” and that this condition is known as SCIWORA (spinal

cord injury without radiological abnormality). (Id.). He stated that this spinal cord

injury “would have paralyzed Mr. Godinez below his neck” and “would have made it

difficult or impossible for Mr. Godinez to accomplish normal breathing, but it might

have permitted him to accomplish some high neck breathing from preserved




Godinez v. City of Chicago, et al., No. 16 CV 7344                                  4
innervation to the neck strap muscles.” (Id.). He concluded that Mr. Godinez’s brain

would not have had enough oxygen and “ultimately he died from respiratory failure.”

(Id.).

         Defendants argue that Dr. Leestma’s cause of death opinion “depends on mul-

tiple assumptions which are unsupported by science or the record and are chained

together to arrive at a wildly unreliable opinion.” (Dkt. 275 at 2). Defendants state

that Dr. Leestma’s opinions must be barred “[b]ecause of lack of qualifications, the

failure to apply reliable methods, and the choice to resort to speculation in the ab-

sence of evidence.” (Id. at 7).

B. Dr. Leestma is Qualified to Offer Opinions on the Cause of Death

         In light of Dr. Leestma’s qualifications listed above, there is no basis to chal-

lenge him as unqualified to offer a cause of death opinion. Defendants do not attack

Dr. Leestma’s qualifications directly but cite to two cases where some or all of Dr.

Leestma’s testimony was barred. 2 The Court finds these cases inapposite. In Kane,

the plaintiff claimed that he developed a brain tumor as a result of being exposed to

an unsafe level of radio frequency (RF) while employed at Motorola. Kane v. Motorola,



2
 Defendants also cite a “shaken baby” case, Commonwealth v. Woodward, where Dr.
Leestma testified for the defense that the victim’s death was due to a “re-bleed” from a pre-
existing skull fracture not from abuse by an au pair, Louise Woodward. Com. v. Woodward,
427 Mass. 659, 671, 694 N.E.2d 1277, 1287 (1998). The court admitted the testimony of Dr.
Leestma. After the trial, 72 medical professionals wrote an article for Pediatrics indicating
that Dr. Leestma’s opinion was “inaccurate, contrary to vast clinical experience, and unsup-
ported by any published literature.” (Dkt. 275 at 4). Defendants asked Dr. Leestma about
this at deposition and he stood by his opinion in that case. (Dkt. 275-2 at 194–96). This
Court does not believe the Woodward matter supports disqualifying Dr. Leestma as that
court admitted his testimony into evidence, and that matter is nearly 20 years old and Dr.
Leetsma has been found qualified to testify scores of times in the interim.



Godinez v. City of Chicago, et al., No. 16 CV 7344                                         5
Inc., 335 Ill. App. 3d 214, 223, 779 N.E.2d 302, 310 (2002), as modified on denial of

reh'g (Nov. 27, 2002). The Illinois Supreme Court affirmed the circuit court’s decision

to bar Dr. Leestma’s testimony because “Dr. Leestma admitted there was no scientific

data to support his opinion.” Id. at 310. The court noted that Dr. Leestma acknowl-

edged in his deposition that: 1) “the scientific data did not support [his] conclusion[ ]

that Kane suffered an RF burn, which led to his development of a brain tumor”; 2) he

“knew of no studies indicating an RF burn was capable of causing a brain tumor”; 3)

he was “unable to state how [he] extrapolated [his] conclusion[ ] from the scientific

data upon which [he] relied or how the numerous dissimilar studies [he] cited to sup-

ported [his] conclusions”; and 4) he did not conduct “any independent tests or inves-

tigation to determine whether the prototype or an antenna similar to the prototype

was capable of causing an RF burn.” Id. Unlike in Kane, where Dr. Leestma “admitted

there was no objective evidence that Kane sustained a burn injury based on his ex-

amination of the tissue samples of Kane's tumor,” id. at 306, here, Dr. Leestma iden-

tified evidence of trauma to Mr. Godinez’s neck and cervical spinal cord from a his-

tology slide and autopsy reports. (Dkt. 339-6 at 3). In addition, he observed a video of

the basis of the initial neck injury, observed the initial brain and spinal cord dissec-

tion and examination, and he relied on peer reviewed literature on SCIWORA (spinal

cord injury without radiological abnormality) contained in the textbook Forensic Neu-

ropathology that he authored. (Dkt. 339-3 at 9–12).


      In State v. Pingle, a manslaughter case from the State of Washington involving

the traumatic head injury of a three-month old child, the appellate court affirmed the



Godinez v. City of Chicago, et al., No. 16 CV 7344                                     6
trial court’s ruling that “Dr. Leestma could testify to all the issues related to the

brain, the dura, the spine . . . but could not testify to his findings as to the heart and

lungs because those findings were new, speculative, and not helpful to the jury.” State

v. Pingle, 158 Wash. App. 1011, 2010 WL 4056177, *4 (Wash. Ct. App. 2010). The

Pingle court found Dr. Leestma’s heart and lung findings were “peripheral” to his

ultimate cause of death opinion, and Dr. Leestma could not explain how these find-

ings related to his conclusion that the child died of chronic subdural hematoma. 3 Id.

What is significant for this Court is that the core of Dr. Leestma’s opinion relating to

the central cause of death was admissible; Dr. Leestma explained those core findings

based on his observations of the data and his expertise; and, when he made an obser-

vation that was peripheral to his findings and that he could not explain, he admitted

that fact.


       There is nothing in the cases cited by Defendants that gives the court pause

regarding Dr. Leestma’s qualifications to testify as to cause of death generally.




3 For instance, when asked about the significance of inflammatory deposits in the heart, he
stated, “[i]t’s just something that struck me as being abnormal and I’m not quite sure what
it means.” Id. When asked about macrophages in the lungs, Dr. Leestma stated it could in-
dicate “some element of heart failure” or the child could have had a cold. The Pingle court
excluded these opinions. Id.


Godinez v. City of Chicago, et al., No. 16 CV 7344                                        7
C. Dr. Leestma’s Opinions are Admissible

Opinion 1: Before his death, Mr. Godinez’s brain was deprived of
blood flow and/or oxygen causing him to suffer a hypoxia-ischemic
brain injury.

   Dr. Leestma based this opinion on microscopic examination of the brain and spinal

cord which revealed “the presence of ‘red’ stained neurons diffused throughout Mr.

Godinez’s brain.” (Dkt. 275-2 at 4). Dr. Leestma explained “[t]he number and location

of ‘red neurons’ in this case indicate Mr. Godinez’s brain suffered at least one episode

of hypoxia-ischemia. Mr. Godinez’s brain was deprived of oxygen for a period of time

while he was still alive, causing red neurons to form throughout his brain.” (Id.). De-

fendants dispute this opinion and argue that (1) global hypoxic-ischemic injury is “not

specific and can be the product of several variables”; 2) Drs. Watkins, Denton, and

Mao all “state that this injury is seen in virtually every death;” and 3) Dr. Watkins

attributed Mr. Godinez’s global hypoxic/ischemic injury to “sustaining a heart attack

during the process of dying from cocaine.” (Dkt. 275 at 5). That Defendants’ experts

disagree with Dr. Leestma’s interpretation of the data goes to the weight of Dr.

Leestma’s opinion, not its admissibility. Stollings v. Ryobi Techs., Inc., 725 F.3d 753,

765 (7th Cir. 2013) (“The soundness of the factual underpinnings of the expert's anal-

ysis and the correctness of the expert's conclusions based on that analysis are factual

matters to be determined by the trier of fact.”) (quoting Smith v. Ford Motor Co., 215

F.3d 713, 718 (7th Cir. 2000)). Walker v. Soo Line R. Co., 208 F.3d 581, 589 (7th Cir.

2000) (“That two different experts reach opposing conclusions from the same




Godinez v. City of Chicago, et al., No. 16 CV 7344                                    8
information does not render their opinions inadmissible.”). A dispute between the ex-

perts is not a basis for the court to exclude Dr. Leestma’s Opinion 1.

Opinion 2: Mr. Godinez suffered trauma to the neck that made his neck hy-
permobile and probably unstable which made him vulnerable to a spinal
cord injury during transport.

      Defendants argue that Dr. Leestma cannot reliably determine if Mr. Godinez’s

neck was in fact hypermobile because 1) Dr. Leestma did not have a specific specialty

in diagnosing hypermobility of the neck, (Dkt. 275 at 6, citing 275-2, 166); and 2) his

findings contradict the findings of other experts including Drs. Watkins, Denton, Mao

and Bigio. (Id.). First, Defendants fault Dr. Leestma’s qualifications because when

asked if he had any specialty in evaluating what types of actions cause hypermobility

in the neck, he stated, “to some degree. Those are biomechanical questions, and I do

have some knowledge in that area.” (Dkt. 275-2 at 166). Dr. Leestma has performed

over 8,000 spinal cord dissections. The Court finds, based on this extensive experi-

ence, that he is qualified to opine on neck hypermobility.

      Next Defendants argue that Dr. Leestma “presumably” relies on the Medical

Examiner, Dr. Watkins’ notation that “there was palpable laxity of the neck upon

manual rotation,” (Dkt. 275-4 at 2), but Dr. Watkin’s interpretation of the significance

of that finding is at odds with Dr. Leestma’s interpretation. (Dkt. 275 at 10). Dr.

Leestma did quote Dr. Watkin’s notation of palpable laxity in the “Synopsis of the

Case” section of his report, (dkt. 275-1 at 2), and he did testify that neck hypermobil-

ity “was reported by the autopsy pathologist.” (Dkt. 275-2 at 164:5–9). Defendants

argue that because Dr. Leestma relies on the words “palpable laxity” from Dr.




Godinez v. City of Chicago, et al., No. 16 CV 7344                                    9
Watkins’ report, “he must accept the Medical Examiner’s entire findings on this

point.” (Dkt. 377 at 8). The Court disagrees. Experts often reach different conclusions

on the same data based on their experience, expertise and interpretation of the data.

Walker, 208 F.3d at 589. This is also true for Defendants’ criticism that Dr Leestma

improperly “view[ed] hypermobility as an abnormal condition” when Drs. Watkins,

Denton, Mao and Bigio did not. (Dkt. 275 at 7). The weight to give these expert con-

clusions is a matter for the jury to decide. Gicla v. United States, 572 F.3d 407, 414

(7th Cir. 2009) (noting that the case “presented a classic battle of the experts . . .

[that] called upon the factfinder to determine what weight and credibility to give to

each expert.”).

      Defendants argue that even if Mr. Godinez’s neck was “hypermobile,” Dr.

Leestma cannot reliably determine whether this finding was caused by any police

officer or whether this finding rendered Mr. Godinez more susceptible to further in-

jury. (Dkt. 275 at 11). Defendants fault Dr. Leestma for stating there was “[n]o way

for me to know” whether Mr. Godinez’s neck was hypermobile prior to the police en-

counter; for describing “possible injury [ ] scenarios that might have resulted in [ ] the

injuries to Mr. Godinez”; and for stating that Mr. Godinez’s neck was “probably” un-

stable and “vulnerable to a spinal cord injury during transport.” (Dkt. 377 at 8–9).

But “[t]rained experts commonly extrapolate from existing data.” Gen. Elec. Co. v.

Joiner, 522 U.S. 136, 146, 118 S. Ct. 512, 519, 139 L. Ed. 2d 508 (1997). Likewise, “an

expert need not testify with complete certainty about the cause of an injury; rather




Godinez v. City of Chicago, et al., No. 16 CV 7344                                     10
he may testify that one factor could have been a contributing factor to a given out-

come.” Gayton, 593 F.3d at 619.

      The Court finds that there was not “too great an analytical gap between the

data” and Dr. Leestma’s second opinion. Gen. Elec. Co., 522 U.S. at 146. Dr. Leestma

explained that the hypermobility and evidence of bilateral hemorrhages in the tissues

surrounding the carotid arteries located in the neck near the spinal column are evi-

dence of trauma and “consistent with a grown man standing on Mr. Godinez’s neck

area with his full weight.” (Dkt. 339-6 at 3). In his deposition, he described “two injury

scenarios” from his viewing of the video that could have caused Mr. Godinez’s neck to

become hypermobile: 1) “the police officer had his foot and it looked like a fair bit of

his weight on Mr. Godinez, who was in the prone position at that time with his head

turned”; and 2) another officer “looked like he was kneeling on [ ] Godinez’s upper

back, lower neck in the video.” (Dkt. 339-3 at 64). Dr. Leestma also testified that he

observed Mr. Godinez’s “head was lolling a bit” when he was being carried away from

the vehicle as another possible indication that Mr. Godinez’s neck became hypermo-

bile. (Id. at 63). In his report, Dr. Leestma noted that with a destabilized neck, Mr.

Godinez’s spinal cord would be vulnerable to injury if the destabilized neck was

moved further or suffered further trauma. (Dkt. 339-6 at 3). He noted “[t]his is why

emergency responders are trained to immobilize a person in a cervical collar and a

backboard before moving them.” (Id.). Rather than “rank speculation,” the Court finds

that Dr. Leestma adequately explained his reasoning based on his training, experi-

ence, and interpretation of the data. Dr. Leestma may extrapolate from the multiple




Godinez v. City of Chicago, et al., No. 16 CV 7344                                     11
sources of evidence he reviewed to determine whether the police actions seen on the

video are consistent with the physical evidence of injury. The Court finds that Dr.

Leestma’s testimony “could assist the trier of fact even if he cannot say with complete

certainty” whether the police officer’s actions caused the injury. Walker, 208 F.3d at

587. The Court will allow Dr. Leestma to testify as to Opinion 2; Defendants can

address the credibility and accuracy of this opinion on cross-examination. Cooper v.

Carl A. Nelson & Co., 211 F.3d 1008, 1021 (7th Cir. 2000), as amended on denial of

reh'g and reh'g en banc (June 1, 2000) (“The proper method of attacking evidence that

is admissible but subject to doubt is to cross-examine vigorously, to present contrary

evidence, and to give careful instructions on the burden of proof.”).

Opinion 3: Mr. Godinez suffered a spinal cord injury in the region of
the C2-C4 vertebrae, which ultimately paralyzed him from the neck
down and caused him to suffocate.

      Defendants argue that Dr. Leestma’s third opinion is not reliable because: 1)

“Dr. Leestma’s conclusion regarding cervical spinal injury in slide 11 is factually

impossible since . . . there is no cervical spinal tissue in slide 11”; 2) he cannot reli-

ably infer a spinal cord injury from viewing histology slide 11 without excluding an

infarct associated with cocaine; 3) he cannot reliably diagnose SCIWORA postmor-

tem; 4) he has no scientific basis to conclude that Mr. Godinez “sustained a severe

phrenic nerve injury that would cause diaphragmatic paralysis and a complete ina-

bility to breathe;” 5) he improperly speculates how long a person would live after di-

aphragm paralysis and does not account for witness statements that Mr. Godinez was

moving very shortly before his death; and 6) he does not rule out excited delirium as




Godinez v. City of Chicago, et al., No. 16 CV 7344                                     12
a cause of death. (Dkt. 275 at 13–21) (emphasis in original). The Court will address

each of these arguments in turn.

       First, Defendants argue that Dr. Leestma improperly based Opinion 3 on “an

alleged viewing of a histology slide cut from a portion of the cervical spine that did

not actually exist.” (Dkt. 275 at 4). Defendants rely on Dr. Mao’s testimony that she

did not create any tissue block from the cervical spine. (Dkt. 275 at 10–11) (citing

Dkt. 275-6 at 76:5–8). Plaintiff counters that the testimony of Dr. Mao is contradicted

by the Medical Examiner’s report that indicates “the brain and cervical spine were

fixed and retained for neuropathological consultation.” (Dkt. 339 at 2) (citing Dkt.

339-1 at 5). Plaintiff also points to Dr. Mao’s testimony that she “has no independent

recollection of conducting her exam and review of Godinez’s brain and spinal cord.”

(Dkt. 339 at 2) (citing Dkt. 339-5 at 4); whereas Dr. Leestma recalls his examination

of Mr. Godinez’s brain and cervical spine, and took contemporaneous notes stating

“[t]he entire spinal cord was present and the dura incised to reveal a dusky cord with

possibly some softening and congestion in the cervical region.” (Dkt. 339 at 16) (citing

Dkt. 339-9 at 1). This is a factual dispute for the jury to resolve, not a basis to dis-

qualify the expert. The Medical Examiner’s report indicates “[t]he brain and cervical

spinal cord were fixed and retained for neuropathological consultation;” (dkt. 339-1

at 5), and Dr. Leestma’s notes from the initial brain and spinal cord dissection indi-

cate that cuttings of the cervical spine were made. (Dkt. 339-9 at 1). On the contrary,

Dr. Mao, reviewing photographs of the slides she prepared, testified that she did not

prepare slides of the cervical spine. (Dkt. 377-4 at 22, 24). If the jury believes Dr. Mao,




Godinez v. City of Chicago, et al., No. 16 CV 7344                                      13
Dr. Leestma’s credibility will be severely damaged. But this factual dispute is not one

this Court can resolve and not a basis to disqualify Dr. Leestma. 4 Smith, 215 F.3d at

718 (“The soundness of the factual underpinnings of the expert’s analysis and the

correctness of the expert's conclusions based on that analysis are factual matters to

be determined by the trier of fact, or, where appropriate, on summary judgment.”);

Lapsley, 689 F.3d at 805 (“A Daubert inquiry is not designed to have the district judge

take the place of the jury to decide ultimate issues of credibility and accuracy.”).

       Second, Defendants argue that even if histology slide #11 was taken from the

cervical spine, Dr. Leestma’s reliance on it is not a scientifically valid method to infer

a spinal injury mainly because Dr. Leestma did not rule out an infarct associated

with cocaine use. Defendants rely on deposition testimony where Dr. Leestma

acknowledged that the edema and small hemorrhages observed in slide #11 could also

be consistent with the early stages of an infarct in the spinal cord in the very acute

phase. (Dkt. 275-2 at 59). But that is not an accurate description of the deposition

passage. Dr. Leestma explained that if he knew nothing about the case and there was

not video and he was given no information except “[w]e’ve got a microcirculatory prob-

lem, I don’t know [if] it’s an infarct, [ ]a spinal cord injury or some other process,”



       4  Defendants’ arguments that Dr. Leestma (a) cannot be certain that histology slide
#11 was from C2-C4, (Dkt. 275 at 10) (citing Dkt. 275-2 at 75–76), or (b) was unable to dis-
tinguish the lumbar spine from the cervical spine in an autopsy photograph, (Dkt. 275 at 11),
are also matters for the jury. Sachs v. Reef Aquaria Design, Inc., No. 06 C 1119, 2007 WL
3223336, at *2 (N.D. Ill. Oct. 25, 2007) (“The court must also keep in mind that the question
of whether the expert is credible or whether the theories being applied by the expert are
correct, is a ‘factual one that is left for the jury to determine after opposing counsel has been
provided the opportunity to cross-examine the expert regarding his conclusions and the facts
on which they are based.’”).



Godinez v. City of Chicago, et al., No. 16 CV 7344                                            14
then he would not be able to tell from the histology slide alone whether or not this is

the early stages of an infarct or an actual spinal cord injury. (Dkt. 275-2 at 60). But

in this case Dr. Leestma did not base his opinion on a histology slide #11 alone, he

reviewed the medical examiner’s file, radiology, x-rays, toxicology and neuropathol-

ogy consults; the investigation file, brain and spinal cord slides, the reports of Drs.

Watkins and Denton; the police dash cam video and he personally observed the brain

and spinal cord dissection and examination.

      Defendants argue that Dr. Leestma’s failure to rule out cocaine use as the rea-

son for the microcirculatory problem he identified in slide #11 disqualifies him from

reaching a cause of death opinion. When asked if he considered cocaine use being

involved in the potential cause of death, Dr. Leestma testified that he considered it

but was not qualified to make that determination; therefore, he recommended that

Plaintiff consult with another expert, Dr. Baden. (Dkt. 275-2 at 44). “Medical profes-

sionals have long been expected to rely on the opinions of other medical professionals

in forming their opinions.” Walker, 208 F. 3d at 588. The Seventh Circuit has repeat-

edly held that “an expert need not testify with complete certainty about the cause of

an injury; rather he may testify that one factor could have been a contributing factor

to a given outcome.” Gayton, 593 F.3d at 618–19; see also Walker, 208 F.3d at 589–90

(“Experts are allowed to posit alternate models to explain their conclusion . . . The

jury would have been assisted by learning different ways that lightning could have

penetrated the tower”). This matter can be addressed through cross-examination.

Cooper, 211 F.3d at 1021 (“The possibility of Mr. Cooper's [chronic pain syndrome]




Godinez v. City of Chicago, et al., No. 16 CV 7344                                  15
being attributable to a factor other than the fall is a subject quite susceptible to ex-

ploration on cross-examination by opposing counsel. Similarly, the accuracy and

truthfulness of the underlying medical history is subject to meaningful exploration

on cross-examination and ultimately to jury evaluation. Therefore, Nelson's conten-

tion that other conditions of Mr. Cooper's might have caused his CPS goes to the

weight of the medical testimony, not its admissibility.”).

      Third, Defendants argue that there is no scientifically valid way to diagnose

SCIWORA (spinal cord injury without radiological abnormality) postmortem. Defend-

ants assert, “[n]o one denies that SCIWORA is a medical theory; however, nothing in

Dr. Leestma’s textbook (or anything mentioned at his deposition) demonstrates that

he is qualified to diagnose SCIWORA postmortem.” (Dkt. 377 at 17). Defendants note

that Dr. Leestma admits he has never personally diagnosed SCIWORA in any of his

brain or spinal cord autopsies. Merely because Dr. Leestma has never diagnosed

someone with SCIWORA postmortem does not mean he is not qualified to do so. Dr.

Leestma is familiar with the literature on SCIWORA and its diagnosis and addressed

the phenomenon of SCIWORA in his textbook Forensic Neuropathology. (Dep at 9-

10). Although there is no specific protocol, i.e. a “formalized checklist,” for diagnosing

SCIWORA that Dr. Leestma is aware of, he testifies that the diagnosis is “fairly self-

evident” to someone with his background in forensic pathology and neuroscience who

is familiar with the pathology literature. (Dkt. 377-2 at 9:16–24). In their reply brief,

Defendants argue that the City’s retained neurosurgeon, Dr. Moore, explained that

SCIOWAR was initially defined by Pang and Wilberger in the early 1970 as a




Godinez v. City of Chicago, et al., No. 16 CV 7344                                     16
syndrome “to be applied in clinical treatment of living patients . . .” (Dkt. 377 at 17)

(citing Dkt. 377-7 at 3). Dr. Moore stated, “I have never seen any research or studies

that discuss diagnosing SCIWORA postmortem at either the autopsy or neuropathol-

ogy stage.” (Dkt. 377-7 at 3–4). This dispute among the experts is a matter to be ad-

dressed at trial. It is not a basis to exclude Dr. Leestma’s testimony.

      Fourth, Defendants argue that Dr. Leestma cannot give "any scientific basis to

conclude that Godinez sustained a severe phrenic nerve injury that would cause dia-

phragmatic paralysis and a complete inability to breathe.” (Dkt. 275 at 13–14). De-

fendants contend that for Dr Leestma’s theory to work, both sides of the phrenic nerve

would have to be compromised to cause paralysis on both sides of the diaphragm; yet

Dr. Leestma cannot determine that both sides of the phrenic nerve were impaired

based on the histology slide #11 alone. (Dkt. 275 at 20–21). Dr. Leestma admits he is

“inferring and deducing” that the phrenic nerve was damaged based on what he ob-

served, stating, “If you destroy or put a lesion at the place in the cord where I believe

this is, everything below that and at that level is not going to work . . . goodbye phrenic

nerve function.” (Dkt. 339-3 at 93–95). Dr. Leestma’s report explained that Godinez’s

neck and cervical spine suffered trauma and then was not immobilized when he was

moved. (Dkt. 339-6 at 3). Based on the “edema and small hemorrhages in the spinal

cord near the C2-C4 region,” Dr. Leestma concluded that Godinez’s “neck suffered

further movement or trauma after the initial destabilization.” Id. This “further move-

ment or trauma” injured Godinez’s spinal cord “causing phrenic nerve paralysis” and

an inability of his diaphragm to function. Id.




Godinez v. City of Chicago, et al., No. 16 CV 7344                                      17
      As noted above, experts may extrapolate from the data as long as there is not

“too great an analytic leap” between the data and the conclusion. Gen. Elec. Co., 522

U.S. at 146. Dr. Leestma is well-within his area of expertise to opine about his obser-

vation of the C2-C4 spinal cord. He may also testify, based on his review of the video

evidence and the Medical Examiner’s report about the “palpable laxity” of Godinez’s

spine that he was prone to injury. It is a much closer question whether he may testify

that Godinez suffered a second (unseen and yet necessary for his theory) injury dur-

ing the transport or while in the van. (See Dkt. 339-6 at 3). However, considering all

the evidence that Dr. Leestma considered, the Court finds that Dr. Leestma suffi-

ciently explained his methodology for the purposes of a Daubert challenge. Defend-

ants can address Dr. Leestma’s methodology and his underlying assumptions through

“vigorous cross-examination.” Daubert, 509 U.S. at 596 (“Vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof are

the traditional and appropriate means of attacking shaky but admissible evidence.”);

see also Williams v. Illinois, 567 U.S. 50, 57, 132 S. Ct. 2221, 2228 (2012) (“Under

settled evidence law, an expert may express an opinion that is based on facts that the

expert assumes, but does not know, to be true. It is then up to the party who calls the

expert to introduce other evidence establishing the facts assumed by the expert.”).

      Fifth, Defendants argue that Dr. Leestma improperly speculates how long a

person would live after diaphragm paralysis. When asked how long it would take for

a person to become unconscious after experiencing diaphragm paralysis, Dr. Leestma

stated, “I don’t know, [a] minute, two minutes, three minutes, I don’t know everybody




Godinez v. City of Chicago, et al., No. 16 CV 7344                                  18
is different.” (Dkt. 339-3 at 95-97). Defendants argue this fails to account for the on-

scene witness testimony that Mr. Godinez was moving very shortly before his death.

But this goes to the weight of the testimony. When asked at deposition whether his

cause of death opinion would change if he knew that there were non-police officer

witnesses who said that there was movement in the police van, he stated, “Not nec-

essarily. Again, it’s – that’s not objective, and it may be correct or it may not be cor-

rect, and I have no way to know.” (Dkt. 339-3 at 121). Dr. Leestma explained his

reason for not changing his conclusions based on the witness testimony. This chal-

lenge also goes to the credibility and accuracy of Dr. Leestma’s opinion, not admissi-

bility. Grove US LLC v. Sany Am. Inc., No. 13-C-677, 2019 WL 969814, at *6 (E.D.

Wis. Feb. 28, 2019) (“The Advisory Committee stressed that ‘the trial court's role as

gatekeeper is not intended to serve as a replacement for the adversary system’ or to

allow the district court to preempt the jury by evaluating the correctness of the facts

on which the expert relied.”).

      Finally, Defendants argue that Dr. Leestma’s failure to rule out excited delir-

ium disqualifies him to opine on Mr. Godinez’s cause of death. Dr. Leestma wrote a

section of his book Forensic Pathology on excited delirium and stated that he believes

it is a real syndrome. (Dkt. 339-3 at 128). While he has written about excited delirium

syndrome and admitted that drugs like cocaine can cause someone to be in a delirious

state, (id. at 131), he stated that determining whether Mr. Godinez took a lethal

amount of cocaine was “outside [his] experience.” (Id. at 138). When asked whether

excited delirium or spinal cord injury caused Mr. Godinez’s death, Dr. Leestma




Godinez v. City of Chicago, et al., No. 16 CV 7344                                    19
testified: “Well I find evidence of a spinal cord injury, so for - I -I think I have to regard

that as the best evidence . . .”. (Id. at 135-136). The Court finds that this issue goes

to the weight of the testimony, not the admissibility, and can be addressed on cross-

examination. Gayton, 593 F.3d at 618–19; Walker, 208 F.3d at 589–90; Cooper, 211

F.3d at 1021.

                                     CONCLUSION

       For the reasons discussed, the City's motion to bar the testimony of Plaintiff’s

retained expert, Dr. Jan Leestma [Dkt. 275] is DENIED.




                                                 E N T E R:


 Dated: October 18, 2019

                                                 MARY M. ROWLAND
                                                 United States District Judge




Godinez v. City of Chicago, et al., No. 16 CV 7344                                         20
